DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 06/03/2022 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see page 5, filed 08/11/2022, with respect to 35 U.S.C 112 rejections have been fully considered and are persuasive.  The 35 U.S.C 112 rejections are obviated by amendments to the claims.  The previously-held 35 U.S.C 112 rejections have been withdrawn.  However, new 35 U.S.C 112(b) rejections are found in view of the amendments to the claims.  Please see 35 U.S.C 112(b) rejections below.
Applicant’s arguments with respect to 35 U.S.C 102 and 103 rejections of claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant argues that none of the other cited references, taken individually or in combination, cure at least these deficiencies of Krampert (see page 6).  The Examiner disagrees.  The Examiner contends that Krampert, et al. in view of Neal, et al. (previously cited) renders obvious the limitations of claim 1.  The Examiner continues to reject dependent claims 12-20 under 35 U.S.C 103 as well.  Please see 35 U.S.C 103 rejections below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 objected to because of the following informalities:  
Lines 18-22: the limitation “a pulsed radiation system operatively coupled … to compensate for the at least one of the deviation and tilt to improve the foveal vision of the subject” needs corrected indentation.  This limitation should be indented to the same extent as the limitations “at least one sensor configured to sense at least one of” and “a control system operatively coupled…” in order to make it clear that the pulsed radiation system is another component of the system for improving vision of a subject.  Currently, the pulsed radiation system limitation is indented on the same level as the phase change pattern and pattern limitations, which are limitations directed to what the control system can calculate.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“sensor configured to sense at least one of: a deviation in position of at least one optical element from a reference line corresponding to alignment of the apex of the cornea, center of the pupil, center of the IOL, and fovea; and a tilt of at least one optical element relative to the reference line” in claim 11 (lines 2-5).
“a control system…configured to calculate at least one of: a phase change pattern to produce on the IOL, …; a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern; and one or more selected areas of the IOL to which the plurality of pulses are to be applied” in claim 11 (lines 8-14).
“the control system is configured to determine the phase change pattern based at least in part on biometrics associated with at least one of: IOL positioning; axial length; corneal power; and refraction” in claim 13 (lines 1-6).
“the control system is configured to calculate the pattern according to which the pulses of radiation are applied based at least in part on the at least one of the deviation in position and the tilt” in claim 20 (lines 1-3).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure determined to provide support for performing the claimed functions above are found in the following locations in the specification:
Page 11, lines 3-14; Page 34, lines 7-12; Page 38, lines 11-18
Page 12, lines 1-14; Page 21, lines 5-21; Page 43, lines 8-14; Page 44, line 11-Page 45, line 17; Figures 6A-6C; Page 35, line 7 – Page 36, line 5
Page 2, lines 16-21; Page 44, line 11-Page 45, line 17; Page 16, lines 13-23; Page 17, lines 10-23; Page 12, lines 15-22
Page 12, lines 1-14; Page 44, line 11-Page 45, line 17; Figures 6A-6C
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “; and one or more selected areas of the IOL to which the plurality of pulses are to be applied;” renders claim 11 (lines 16-17) indefinite.  The Examiner believes this limitation is tied into the limitation “a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern” in lines 15-16 due to no indentation separating the two limitations.  However, the Examiner is confused by the presence of the “; and” in line 16.  The Examiner wants to ensure that the one or more selected areas of the IOL is a part of “a pattern comprised of a plurality of pulses” in lines 15-16.  The Examiner suggests that the semicolon before “and” may need to be dropped if this is the case to make it clear that this limitation is together.  The Examiner points out that in the previous claim set of 6/10/2020, there was a separate indentation separating “a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern” and “one or more selected areas of the IOL to which the plurality of pulses are to be applied”.  Again, in the current claim set of 8/11/2022, such indentation is no longer present.  The proper interpretation here is important to understand if there are two or three separate limitations tied to the “at least one of:” (line 12).
Claim 11 recites the limitation "a plurality of pulses" in line 19, whereas a plurality of pulses was already introduced in claim 11 (line 15).  It is unclear whether applicant intended to claim the same or a different plurality of pulses.  Consider changing to “the plurality of pulses”.  The Examiner notes that this rejection is necessitated by amendments to the claims and specifically to changes in the indentation format of the claims.  The Examiner notes that the amendments make it clear to the Examiner that the plurality of pulses mentioned in line 19 likely referred to the same “plurality of pulses” introduced in line 15.  The Examiner notes that the structure of the claims and language “at least one of” presents the possibility that all options of the “at least one of” clause can occur together, and therefore the plurality of pulses would have proper antecedent basis.
Claim 11 recites the limitation "a phase change pattern" in lines 16-17, whereas a phase change pattern was already introduced in claim 11 (line 13).  It is unclear whether applicant intended to claim the same or a different phase change pattern.  Consider changing to “the phase change pattern”. The Examiner notes that this rejection is necessitated by amendments to the claims and specifically to changes in the indentation format of the claims.  The Examiner notes that the amendments make it clear to the Examiner that the phase change pattern mentioned in lines 16-17 likely referred to the same “phase change pattern” introduced in line 13.  The Examiner notes that the structure of the claims and language “at least one of” presents the possibility that all options of the “at least one of” clause can occur together, and therefore the plurality of pulses would have proper antecedent basis.
Claim 12 recites the limitation "a plurality of laser pulses" in line 2, whereas a plurality of laser pulses was already introduced in a claim that claim 2 depends from (claim 11, line 15).  It is unclear whether applicant intended to claim the same or a different plurality of laser pulses.  Consider changing to “the plurality of laser pulses”.
*The remaining claims are rejected due to their dependency on a rejected claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krampert, et al. (U.S PGPub No. 2018/0200112) in view of Neal, et al. (U.S PGPub No. 2017/0027437) (cited on IDS).
Regarding claim 11, Krampert teaches (Figure 1) a system for improving vision of a subject (abstract; paragraphs [0011] and [0034]), the system comprising: (Figure 1, element 2 – OCT light source/detector, i.e., sensor) at least one sensor configured to sense at least one of: a deviation in position of at least one optical element from a reference line corresponding to alignment of the apex of the cornea, center of the pupil, center of the IOL, and fovea; and a tilt of at least one optical element relative to the reference line, wherein the at least one of the deviation in position and the tilt produces an imperfection in foveal vision in the subject (paragraphs [0003], [0034], [0037]-[0038] – A confocal detection measurement/imaging system that has a light source/detector obtains signals that are analyzed by the control device to determine the position and/or shape of the IOL in the eye, [0049]-[0050] – the system is able to determine if the IOL has tilted in relation to an optical axis of the eye or if the IOL has tilted in relation to an optical axis of the eye); (Figure 1, element 9) a control system operatively coupled to the at least one sensor and configured to receive associated sensed data corresponding to at least one of the deviation in position and the tilt and to calculate, based at least on the sensed data (paragraphs [0019], [0037]-[0038]), at least one of: a phase change pattern to produce on the IOL, that is configured to compensate for the at least one of the deviation and tilt to improve the foveal vision of the subject (paragraphs [0034], [0038] – the control device controls the laser system for the application of the writing pattern, [0040] – it must be determined which of the refractive index patterns are to be present after the treatment, [0048] – taking into account the data regarding the position and/or location of the IOL in the eye, such that the refractive index pattern obtained through the writing pattern is inscribed at an intended, nominal location inside the IOL, and [0050]); and a pattern comprised of a plurality of pulses of radiation to apply to the IOL to produce the phase change pattern (paragraphs [0034], [0038], [0040], [0048], and [0050]); and one or more selected areas of the IOL to which the plurality of pulses are to be applied (paragraphs [0034], [0038], [0040], [0048], and [0050]); (Figure 1, element 1 – femtosecond laser source, i.e., a pulsed radiation system) a pulsed radiation system operatively coupled to the control system and configured to, based on control by the control system, apply a plurality of pulses of radiation to the IOL according to the pattern to produce, by refractive index writing on the IOL, a phase change -2-Appl. No. 16/837,841 Filing Date: April 1, 2020pattern on the IOL that is configured to compensate for the at least one of the deviation and tilt to improve the foveal vision of the subject (paragraphs [0034]-[0035] – femtosecond laser source, [0038], [0040], [0048] – writing a writing pattern of femtosecond laser pulses in the IOL, e.g. with the femtosecond laser system, taking into account the data regarding the position and/or location of the IOL in the eye, and [0050]).  Krampert does not specifically teach the limitation of instant claim 11, that is wherein the control system is configured to determine the phase change pattern based at least in part on biometrics associated with corneal power.
Neal teaches embodiments for improved optical measurement systems and methods for carrying out imaging and measurements used for diagnostics, treatment planning, and IOL placement for cataract treatment and surgery (paragraph [0007]).  Neal teaches that an improved method for selecting an intraocular lens may include the calculation of the posterior corneal astigmatism and total corneal power of the eye (paragraph [0017]).  Neal teaches that after the determination of posterior corneal shape, the posterior corneal astigmatism and total corneal power may be calculated using standard optical ray tracing techniques (paragraph [0017]).  Neal also teaches a method of customizing at least one parameter of an intraocular lens, comprising: measuring a plurality of eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, posterior lens surface information, lens tilt information, and lens position information; determining a desired postoperative condition of the eye; empirically calculating a post-operative condition of the eye based at least partially on the measured eye characteristics; and predictively estimating, in accordance with an output of said empirically calculating the post-operative condition and the eye characteristics, the at least one parameter of the intraocular lens to obtain the desired postoperative condition (paragraph [0023]).  Neal also teaches (Figure 3A, element 190) the involvement of an OCT subsystem that provides for the detection of various structures of the eye, including a location of a cornea (paragraph [0103]).  Neal also teaches a method of adjusting the refractive refraction in an eye of a patient who has undergone cataract surgery comprising: measuring a plurality of post-operative eye characteristics in an eye of a patient who has previously undergone cataract surgery, the eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information and lens position information; identifying a plurality of corrective procedure based at least partially on one of (1) a comparison of at least one measured pre-operative eye characteristic and the corresponding measured post-operative eye characteristic; and (2) a comparison of at least one predicted post-operative eye characteristic and the corresponding measured post-operative eye characteristic; for each of a plurality of corrective procedures: modeling the subject eye with the corrective procedure; modeling the subject eye based on the corrective procedure; performing one of a ray tracing and a power calculation based on said eye model; and selecting a corrective procedure from the plurality of IOL models and/or orientations corresponding to the optimized IOL model and/or orientation based on a predetermined criteria (paragraph [0162]).  Neal also teaches that in the case of laser cataract surgical procedure, any measurement data obtained preoperatively by the optical measurement instrument may be transferred to a memory associated with a cataract laser surgical system for use before, during or after either the placement of a capsulotomy, fragmentation or a patient's lens or IOL position and/or orientation during the cataract surgery (paragraph [0147]).  Neal also teaches (Figure 2, element 30) a corneal topographer subsystem that can measure the shape of the cornea including a keratometry reading of the eye (paragraph [0059]).  Neal also teaches that the OCT system can allow for the retrieval of OCT elevation data (paragraph [0127]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neal with the teachings of Krampert, as they both are directed towards a system for altering the placement of an IOL for a subject.  One of ordinary skill in the art would have recognized that both Neal and Krampert utilize Optical Coherence Tomography (OCT) systems to make measurements and ultimately make determinations on the tilt and deviation of the IOL.  One of ordinary skill in the art would also recognize that Neal and Krampert both recognize the use of a laser to correct for deviation in location and/or tilt of the IOL.  One of ordinary skill in the art would have further desired the system to have the ability to determine biometrics of corneal power to be a part of the determination of the phase change pattern.  One of ordinary skill in the art would have recognized that the biometrics associated with corneal power in the instant application can include keratometry and/or elevation maps, as mentioned in the Applicant’s specification (see page 2, lines 20-21). One of ordinary skill in the art would recognize that keratometry and elevation maps are measurements that could be easily implemented into Krampert’s system, which already has features for determining changes in IOL positioning and tilt.  One of ordinary skill in the art would have further desired the control system to be configured to determine the phase change pattern based at least in part on biometrics associated with corneal power to have the option of an additional measure that can provide even more accuracy and precision when measuring such deviations in the IOL position.  Having the feature of determining a phase change pattern that compensates for the position deviation based on keratometry and elevation maps can further increase accuracy and reliability of the determined pattern.
Therefore, claim 11 is unpatentable over Krampert, et al and Neal, et al.

Regarding claim 12, Krampert, in view of Neal, renders obvious the system of claim 11, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 12, that is wherein (Figure 1, element 1 – femtosecond laser source, i.e., a pulsed radiation system) the pulsed radiation system comprises a pulsed laser and is configured to apply a plurality of laser pulses to the one or more selected areas of the IOL, according to the pattern comprised of the plurality of pulses, to produce the phase change pattern (paragraphs [0034]-[0035] – femtosecond laser source, [0038], [0040], [0048] – writing a writing pattern of femtosecond laser pulses in the IOL, e.g. with the femtosecond laser system, taking into account the data regarding the position and/or location of the IOL in the eye, and [0050]).
Therefore, claim 12 is unpatentable over Krampert, et al. and Neal, et al.

Regarding claim 13, Krampert, in view of Neal, renders obvious the system of claim 11, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 13, that is wherein the control system is configured to determine the phase change pattern based at least in part on biometrics associated with at least one of: IOL positioning; axial length; and refraction (paragraph [0014] – The position and/or shape of the intraocular lens in the eye with respect to the laser system must first be determined, [0015] – the dimensions and/or position of a previously inscribed refractive index pattern in an IOL must be known, [0048] – writing a writing pattern of femtosecond laser pulses in the IOL, e.g. with the femtosecond laser system, taking into account the data regarding the position and/or location of the IOL in the eye).
Therefore, claim 13 is unpatentable over Krampert, et al. and Neal, et al.

Regarding claim 14, Krampert, in view of Neal, renders obvious the system of claim 13, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 14, that is wherein the biometrics associated with IOL positioning comprise measurements of at least one of effective lens position (ELP), tilt, and decentration of the IOL (see at least paragraph [0050] – By writing a writing pattern of femtosecond laser pulses in the IOL, the already implanted IOL can be converted into an IOL that has additional optical prismatic effects if the location of the IOL in the eye deviates from the planned location during the implantation, e.g. the IOL has tilted in relation to an optical axis of the eye, or the IOL is no longer centered in relation to an optical axis of the eye, or the IOL has rotated in relation to its optical axis).
Therefore, claim 14 is unpatentable over Krampert, et al. and Neal, et al.

Regarding claims 15 and 16, Krampert, in view of Neal, renders obvious the system of claim 13, as indicated hereinabove.  Krampert does not teach the limitation of instant claim 15, that is wherein the biometrics associated with the corneal power comprise keratometry.  Krampert also does not teach the limitation of instant claim 16, that is wherein the biometrics associated with the corneal power comprise elevation maps.
Neal teaches embodiments for improved optical measurement systems and methods for carrying out imaging and measurements used for diagnostics, treatment planning, and IOL placement for cataract treatment and surgery (paragraph [0007]).  Neal also teaches a method of customizing at least one parameter of an intraocular lens, comprising: measuring a plurality of eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, posterior lens surface information, lens tilt information, and lens position information; determining a desired postoperative condition of the eye; empirically calculating a post-operative condition of the eye based at least partially on the measured eye characteristics; and predictively estimating, in accordance with an output of said empirically calculating the post-operative condition and the eye characteristics, the at least one parameter of the intraocular lens to obtain the desired postoperative condition (paragraph [0023]).  Neal also teaches (Figure 3A, element 190) the involvement of an OCT subsystem that provides for the detection of various structures of the eye, including a location of a cornea (paragraph [0103]).  Neal also teaches a method of adjusting the refractive refraction in an eye of a patient who has undergone cataract surgery comprising: measuring a plurality of post-operative eye characteristics in an eye of a patient who has previously undergone cataract surgery, the eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information and lens position information; identifying a plurality of corrective procedure based at least partially on one of (1) a comparison of at least one measured pre-operative eye characteristic and the corresponding measured post-operative eye characteristic; and (2) a comparison of at least one predicted post-operative eye characteristic and the corresponding measured post-operative eye characteristic; for each of a plurality of corrective procedures: modeling the subject eye with the corrective procedure; modeling the subject eye based on the corrective procedure; performing one of a ray tracing and a power calculation based on said eye model; and selecting a corrective procedure from the plurality of IOL models and/or orientations corresponding to the optimized IOL model and/or orientation based on a predetermined criteria (paragraph [0162]).  Neal also teaches that in the case of laser cataract surgical procedure, any measurement data obtained preoperatively by the optical measurement instrument may be transferred to a memory associated with a cataract laser surgical system for use before, during or after either the placement of a capsulotomy, fragmentation or a patient's lens or IOL position and/or orientation during the cataract surgery (paragraph [0147]).  Neal also teaches (Figure 2, element 30) a corneal topographer subsystem that can measure the shape of the cornea including a keratometry reading of the eye (paragraph [0059]).  Neal also teaches that the OCT system can allow for the retrieval of OCT elevation data (paragraph [0127]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neal with the teachings of Krampert, as they both are directed towards a system for altering the placement of an IOL for a subject.  One of ordinary skill in the art would have recognized that both Neal and Krampert utilize Optical Coherence Tomography (OCT) systems to make measurements and ultimately make determinations on the tilt and deviation of the IOL.  One of ordinary skill in the art would also recognize that Neal and Krampert both recognize the use of a laser to correct for deviation in location and/or tilt of the IOL.  One of ordinary skill in the art would have further desired the system to have the ability to determine biometrics of corneal power involving keratometry and elevation maps.  One of ordinary skill in the art would recognize that keratometry and elevation maps are measurements that could be easily implemented into Krampert’s system, which already has features for determining changes in IOL positioning and tilt.  One of ordinary skill in the art would have further desired keratometry and elevation maps to have the option of an additional measure to have even more accuracy and precision when measuring such deviations in the IOL position.  Having the feature of determining a phase change pattern that compensates for the position deviation based on keratometry and elevation maps can further increase accuracy and reliability of the determined pattern.
Therefore, claims 15 and 16 are unpatentable over Krampert, et al. and Neal, et al.

Regarding claim 18, Krampert, in view of Neal, renders obvious the system of claim 11, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 18, that is wherein the system is further comprising an optical coherence tomography (OCT) system configured to determine the at least one of the tilt and decentration (paragraph [0036], [0038], [0053]).
Therefore, claim 18 is unpatentable over Krampert, et al. and Neal, et al.

Regarding claim 19, Krampert, in view of Neal, renders obvious the system of claim 11, as indicated hereinabove.  Krampert does not teach the limitation of instant claim 17, that is wherein the system is configured to determine the phase change pattern using, at least in part, ray-tracing simulation.
Neal teaches embodiments for improved optical measurement systems and methods for carrying out imaging and measurements used for diagnostics, treatment planning, and IOL placement for cataract treatment and surgery (paragraph [0007]).  Neal also teaches a method of customizing at least one parameter of an intraocular lens, comprising: measuring a plurality of eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, posterior lens surface information, lens tilt information, and lens position information; determining a desired postoperative condition of the eye; empirically calculating a post-operative condition of the eye based at least partially on the measured eye characteristics; and predictively estimating, in accordance with an output of said empirically calculating the post-operative condition and the eye characteristics, the at least one parameter of the intraocular lens to obtain the desired postoperative condition (paragraph [0023]).  Neal also teaches (Figure 3A, element 190) the involvement of an OCT subsystem that provides for the detection of various structures of the eye, including a location of a cornea (paragraph [0103]).  Neal also teaches a method of adjusting the refractive refraction in an eye of a patient who has undergone cataract surgery comprising: measuring a plurality of post-operative eye characteristics in an eye of a patient who has previously undergone cataract surgery, the eye characteristics comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information and lens position information; identifying a plurality of corrective procedure based at least partially on one of (1) a comparison of at least one measured pre-operative eye characteristic and the corresponding measured post-operative eye characteristic; and (2) a comparison of at least one predicted post-operative eye characteristic and the corresponding measured post-operative eye characteristic; for each of a plurality of corrective procedures: modeling the subject eye with the corrective procedure; modeling the subject eye based on the corrective procedure; performing one of a ray tracing and a power calculation based on said eye model; and selecting a corrective procedure from the plurality of IOL models and/or orientations corresponding to the optimized IOL model and/or orientation based on a predetermined criteria (paragraph [0162]).  Neal also teaches that in the case of laser cataract surgical procedure, any measurement data obtained preoperatively by the optical measurement instrument may be transferred to a memory associated with a cataract laser surgical system for use before, during or after either the placement of a capsulotomy, fragmentation or a patient's lens or IOL position and/or orientation during the cataract surgery (paragraph [0147]).  Neal also teaches (Figure 2, element 30) a corneal topographer subsystem that can measure the shape of the cornea including a keratometry reading of the eye (paragraph [0059]).  Neal also teaches that the OCT system can allow for the retrieval of OCT elevation data (paragraph [0127]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neal with the teachings of Krampert, as they both are directed towards a system for altering the placement of an IOL for a subject.  One of ordinary skill in the art would have recognized that both Neal and Krampert utilize Optical Coherence Tomography (OCT) systems to make measurements and ultimately make determinations on the tilt and deviation of the IOL.  One of ordinary skill in the art would also recognize that Neal and Krampert both recognize the use of a laser to correct for deviation in location and/or tilt of the IOL.  One of ordinary skill in the art would have desired the feature of ray tracing in Krampert’s system in order to allow for the possibility to simulate determined phase change patterns and the resulting IOL position.  Implementing such a feature would allow for a way to instill confidence in the determined phase change pattern before proceeding to the actual procedure on a subject’s IOL.  One of ordinary skill in the art would desire such a feature in order to further increase accuracy and reliability of the determined pattern to compensate for IOL position deviation and tilt.  One of ordinary skill in the art would also recognize the feature of ray tracing to be an assurance and comfort to the subject ahead of the procedure.
Therefore, claim 19 is unpatentable over Krampert, et al. and Neal, et al.

Regarding claim 20, Krampert, in view of Neal, renders obvious the system of claim 11, as indicated hereinabove.  Krampert also teaches the limitation of instant claim 20, that is wherein (Figure 1, element 9) the control system is configured to calculate the pattern according to which the pulses of radiation are applied based at least in part on the at least one of the deviation in position and the tilt (paragraphs [0034], [0038] – the control device controls the laser system for the application of the writing pattern, [0040] – it must be determined which of the refractive index patterns are to be present after the treatment, [0048] – taking into account the data regarding the position and/or location of the IOL in the eye, such that the refractive index pattern obtained through the writing pattern is inscribed at an intended, nominal location inside the IOL, and [0050] – By writing a writing pattern of femtosecond laser pulses in the IOL, the already implanted IOL can be converted into an IOL that has additional optical prismatic effects if the location of the IOL in the eye deviates from the planned location during the implantation, e.g. the IOL has tilted in relation to an optical axis of the eye, or the IOL is no longer centered in relation to an optical axis of the eye, or the IOL has rotated in relation to its optical axis).
Therefore, claim 20 is unpatentable over Krampert, et al. and Neal, et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krampert, et al. (U.S PGPub No. 2018/0200112) in view of Neal, et al. (U.S PGPub No. 2017/0027437) (cited on IDS).  The abstract for the article “Intraocular lens alignment from Purkinje and Scheimpflug imaging” by Rosales, et al., is relied upon as evidence (please see attached).
Regarding claim 17, Krampert, in view of Neal, renders obvious the system of claim 11, as indicated hereinabove.  Krampert does not necessarily teach the limitation of instant claim 17, that is wherein the system is configured to determine the at least one of the tilt and decentration using Purkinje imaging.
However, Rosales teaches that Purkinje imaging is a well-known method for determining the possible effects of lens misalignment on optical performance for intra-ocular lenses (IOLs) (abstract).  Rosales teaches that the Purkinje system images the reflections of an oblique collimated light source on the anterior cornea and anterior and posterior IOL surfaces and relies on the well supported assumption of the linearity of the Purkinje images with respect to IOL tilt and decentration (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Krampert’s modified system could have easily implemented the use of Purkinje imaging, as it is a well-known technique for determining the possible effects of lens misalignment on optical performance for intra-ocular lenses (IOLs).  One of ordinary skill in the art would have wanted to use Purkinje imaging as it would be a reliable method to use in determining deviation and tilt of the IOL and ultimately determining the phase change pattern needed to compensate for the deviation and tilt.  
Therefore, claim 17 is unpatentable over Krampert, et al., Neal, et al., and Rosales, et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792